DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 8-11, 14, 18-30 are pending.
Claims 2-3, 5-7, 12-13, and 15-17 have been canceled.
This action is made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the at least one model files" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the at least one model files" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump (US 2014/0279177 A1)1 in view of SADAMITSU et al. (hereinafter “SADAMITSU”) (JP 2015179315 A)2, and further in view of Rivlin et al. (hereinafter “Rivlin”) (US 20150178321 A1).
As to claims 1 and 11, Stump teaches method and system for generating parameter of a part to be fabricated, comprising:
receiving a design request for a part to be fabricated by a fabrication process, wherein the design request includes descriptive information of the part to the fabricated, and wherein the design request includes a manufacturing tool selected from a plurality of manufacturing tools [providing a user interface to receive user request for object fabrication comprises receiving a descriptive file from customer regarding data corresponding to two dimensions (e.g. length and width) of an object to be formed, and descriptive information including material, density, color, finish, smooth texture, metadata indicating a geographical location associated with the image, a desired manufacturing tool selected from a plurality of manufacturing tools (PolyJet or FDM process, and selecting one printer from a plurality of printers), and/or etc.] [0037-0038, 0047-0054, 0073-0075, 0079, 0135-0138]; 
generating a three-dimensional (3D) model file as a function of the descriptive information [create a 3D object model file based on the design characteristics] [0047-0051, 0136-0139];  
generating, as a function of the 3D model file, and the selected manufacturing tool, a plurality of fabrication parameters for the part to be fabricated, wherein the fabrication parameters include a cost, a time, and the selected manufacturing tool to fabricate the part to be fabricated [0052, 00623, 0073-0075, 0080-00824]; and 
sending the plurality of fabrication parameters to the customer [0082-0083, 0085-0086].  
Stump teaches receiving a request for fabrication of a part to be fabricated based on user submitted data and user desired parameters. Stump also teaches user can select a desired printer from a plurality of distinct printers to fabricate the part. Stump does not explicitly teach the descriptive information includes an audio file and the 3D model file is generated using speech-to-text processing.
However, SADAMITSU teaches a 3D object generating system and method for generating an object model, especially, SADAMITSU teaches receiving user request through a voice input, and performs a voice recognition processing in the input voice and converts it into text for 3D object model file generation [second embodiment from Pages 4-5].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of SADAMITSU with the teachings of Stump for the purpose of enabling a voice input and recognition process for processing user’s fabrication request to generating 3D object based on user request.
Stump teaches receiving a request for fabrication of a part to be fabricated based on user submitted data and user desired parameters. Stump also teaches generating a three-dimensional (3D) model file as a function of the descriptive information [0047-0051, 0136-0139]. Stump does not explicitly teach determining a measure of similarity for the at least one model files and selecting one or more model files based on their respective measures of similarity, ranking the model files according to their respective measures of similarity and selecting model files having a ranking higher than a threshold ranking.
However, Rivlin teaches a 3D object processing system and method for determining a measure of similarity for the at least one model files and selecting one or more model files based on their respective measures of similarity, ranking the model files according to their respective measures of similarity and selecting model files having a ranking higher than a threshold ranking [Figs. 7-9] [0005-0007, 0025-0029, 0074-0084].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Rivlin with the teachings of Stump and SADAMITSU for the purpose of determining and ranking model files based on a measure of similarity and assisting the user to select a desired model file with highest score ranked.
As to claims 4 and 14, Stump teaches the descriptive information comprises a number of instances of the part to be manufactured [0055]
As to claims 10 and 20, Stump teaches a parameter of the plurality of fabrication parameters of the part to be fabricated is associated with at least an anticipated fabricating tool [0075].  
As to claims 24 and 29, SADAMITSU teaches determining at least one keyword from the design request using natural language processing; and identifying at least one structure as a function of the at least one keyword using a machine-learning model [a plurality of learning data in which audio signals and class labels (object names) are associated one-to-one are prepared, and the classification model is learned based on the learning data] [pages 4-5, 7-8, 11, 17-20, 26-27].  
As to claims 25 and 30, SADAMITSU teaches the machine-learning model includes a decision tree, a neural network, or a logistic classifier [pages 19 and 27].  
Claims 8-9, 18-19, 23, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump in view of SADAMITSU and Rivlin, and further in view of Lynch August et al. (hereinafter “Lynch”) (US 2016/0250810 A1)5, and further in view of Iverson et al. (hereinafter “Iverson”) (US 2018/0099460 A1)6.
As to claims 8 and 18, Stump teaches generating a 3D fabrication object based on user request object data, and customer can modify manufacturing parameters such as size, materials, processing difficulties, to meet the customer’s cost-benefic requirement [0050, 0062, 0082]. Stump does not explicitly teach using one or more machine-learning modules to determine, as a function of the first and second extracted features, a plurality of fabrication methods associated with a part to be fabricated; and determine, for each of the fabrication methods of the plurality of fabrication methods, a respective cost associated with the part to be fabricated.
However, Lynch teaches a method and system for three-dimensional (3D) processing and printing. Especially, Lynch teaches analyzing the 3D model to determine a plurality of fabrication orientations associated with a part to be fabricated; and determine, for each of the fabrication orientations of the plurality of fabrication orientations, a respective cost and processing time associated with the part to be fabricated [0029, 0065, 0069-0073, 0075-0081].
Iverson teaches receiving and analyzing 3D model parameters for generating a 3D object and identifying estimated print time for 3D models using machine learning technique based on historical data wherein machine learning may also be used in conjunction with historical data to further improve the accuracy of print time estimation and the contributions of different 3D model and printer parameters on that determination. Especially, Iverson teaches the historical data include multiple data points that correlate print-time of the same object or another object on the same 3D printer [the local historical printing data that previously presented and selected by the user to perform previously 3D modeling printing at the same 3D printer], Iverson also teaches considering different 3D model parameter includes object orientation, such as settling the 3D object on the print bed also affect print time, therefore using machine learning technique based on local historical printing data and different 3D model parameter includes object orientation to improve the accuracy of print-time estimation and estimated print-time changes in real-time or near real-time responsive to a change in at least one of the 3D model parameter or the 3D printer parameter [0018-0020, 0028-0030, 0034, 0037, 0043-0044].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Lynch and Iverson with the teachings of Stump and SADAMITSU and Rivlin for the purpose of using machine learning technique to analyze 3D model parameters for generating a 3D object to identify cost and estimated print time for 3D models based on historical data and different 3D model parameter includes object orientation as a part of a multiple criteria evaluation to identify candidate 3D models for printing.
As to claims 9 and 19, Stump teaches generating a 3D fabrication object based on user request object data, and customer can modify manufacturing parameters such as size, materials, processing difficulties, to meet the customer’s cost-benefic requirement [0050, 0062, 0082]. Lynch teaches a method and system for three-dimensional (3D) processing and printing. Especially, Lynch teaches analyzing the 3D model to determine a plurality of fabrication orientations associated with a part to be fabricated; and score each fabrication orientations of the plurality of fabrication orientations; select, as a function of the scores for each fabrication orientations of the plurality of fabrication orientations, a fabrication orientations from the plurality of fabrication orientations; and send, to the customer, the selected fabrication orientations [0029, 0065, 0069-0073, 0075-0081]. Iverson teaches receiving and analyzing 3D model parameters for generating a 3D object and identifying estimated print time for 3D models using machine learning technique based on historical data wherein machine learning may also be used in conjunction with historical data to further improve the accuracy of print time estimation and the contributions of different 3D model and printer parameters on that determination. Especially, Iverson teaches the historical data include multiple data points that correlate print-time of the same object or another object on the same 3D printer [the local historical printing data that previously presented and selected by the user to perform previously 3D modeling printing at the same 3D printer], Iverson also teaches considering different 3D model parameter includes object orientation, such as settling the 3D object on the print bed also affect print time, therefore using machine learning technique based on local historical printing data and different 3D model parameter includes object orientation to improve the accuracy of print-time estimation and estimated print-time changes in real-time or near real-time responsive to a change in at least one of the 3D model parameter or the 3D printer parameter [0018-0020, 0028-0030, 0034, 0037, 0043-0044].
As to claims 23 and 28, Lynch teaches receiving, as a function of the design request, at least one mechanical requirement, wherein the mechanical requirement corresponds to the use of the part to be fabricated; and selecting a part orientation as a function of the mechanical requirement [based on support material volume, part strength, and/or etc. to select a part orientation] [0029, 0072-0085].  
Claims 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump in view of SADAMITSU and Rivlin, and further in view of Iverson et al. (hereinafter “Iverson II”) (US 20180046167 A1)7.
As to claims 21 and 26, Stump and SADAMITSU and Rivlin do not teach a video file for generating 3D model, however, Iverson II teaches system and method for receiving video data for transforming the video data into a 3D printable model [Abstract, 0020-0033]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Iverson II with the teachings of Stump and SADAMITSU and Rivlin for the purpose of using a video file to create a 3D printable model based on user request.
Claims 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump in view of SADAMITSU and Rivlin, and further in view of YOO et al. (hereinafter “Yoo”) (US 2016/0054726 A1)8.
As to claims 22 and 27, Stump does not explicitly teaches identifying, from a plurality of 3D models in a model file library, at least a 3D model as a function of the descriptive feature, wherein the plurality of 3D models further comprises at least a model feature associated with each 3D model of the plurality of 3D models.
However, Yoo teaches a method and system for supporting 3D printing includes identifying a product, searching and providing a 3D model present on a web in relation to the identified product, calculating and simulating suitability between the identified product and the searched 3D model based on information of the identified product and the searched 3D model. Especially, Yoo teaches identifying, from a plurality of 3D models in a model file library [web resource utilization unit 130 may provide information about 3D models in relation to the product, requested by the user, among about 120,000 models available at the present, by searching warehouses of 3D printable models such as Thingiverse, Yeggi or the like], at least a 3D model as a function of the second feature, wherein the plurality of 3D models further comprises at least a model feature associated with each 3D model of the plurality of 3D models [0058-0065, 0105-0108].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Yoo with the teachings of Stump and SADAMITSU and Rivlin for the purpose of identifying a suitable 3D model from a plurality of searched 3D models according to the suitability between a part to be fabricated and the 3D models based on the shape information of the part and the 3D models.
Response to Arguments
Applicant’s arguments filed July 27, 2022 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Stump cited as prior art reference in the last office action.
        2 SADAMITSU cited as prior art reference in the last office action.
        3 [0062] In some embodiments, user interface 300 may also include an indicator displaying an estimate time for the price quote to be generated and/or the object to be created. This option may allow the user to determine whether the time for the build is too long, and if any modifications may be performed to decrease the build time. In some embodiments, the price quote may have an associated build time. For example, an extremely complex design may have to be reviewed by one or more individuals to determine a price quote for the object, and therefore may take a longer time to generate. 
        
        4 [0082] At step 708, a price quote for the at least one 3D object may be generated. In some embodiments, the price quote may be based on the parameters selected at step 706 and/or any other suitable factors. For example, software provided on the server may be used to calculate an approximate density, size, and/or complexity of the object to be made and, based on the calculations, generate a price quote. In some embodiments, certain materials may have a greater price per density than others. In some embodiments, the finish selected may affect the generated price quote. In some embodiments, the quantity of molds to be made, or needed to form the object, may affect the generated price quote. In some further embodiments, the complexity of the object to be formed may affect the generated price. For example, a complex object having small or extremely detailed portions may require multiple molds in order to be created. This may have a higher cost to produce than a simple object due, at least in part, to the amount of molds and/or materials needed for production.
        5 Lynch cited as prior art reference in the last office action.
        6 Iverson cited as prior art reference in the last office action.
        7 Iverson II cited as prior art reference in the last office action.
        8 Yoo cited as prior art reference in the last office action.